DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claim 1 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 8 of co-pending Application No. 16/431381 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because name the same inventive entity.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

1. A method (title), comprising: applying a first metallic layer (second interconnect level; see line 2) comprising a first metallic material (second metal conductor, line 4) onto a substrate (line 2) of a semiconductor component (semiconductor device, line 1); removing portions of the first metallic layer to form a first metallic line (second patterned metal conductors, line 4); depositing a dielectric material (third dielectric layer, line 6) on the substrate; forming at least one trench (via opening, line 7) in the dielectric material; and depositing a second metallic material (a second metallic material, line 10) within the at least one trench to form a second metallic line (skip via, line 11); wherein at least the first and second metallic lines and the dielectric material form an interconnect structure (a via opening extending through the third dielectric layer and the second dielectric layer and extending to the first patterned metal conductor of the first interconnect level; depositing a second metallic material different from the first metallic material into the via opening to form a skip via or a super via which electrically couples with the first patterned metal conductor of the first interconnect level, lines 7-12) of the semiconductor component.

Status of Application
In response to Office action mailed 02/10/2021 (“02-10-21 OA”), Applicants amended claims 7, 8 and 16 in the response filed 02/22/2021 (“02/22/2021 Remarks”).   
Claim(s) 1-20 are pending examination.

Response to Arguments
Applicant’s submission of the requirements for common ownership under 35 U.S.C. 102(b)(2)(C) on Mignot et al. PG Pub 2020/0388597, prompted the new Applicant’s submission of the requirements for common ownership under 35 U.S.C. 102(b)(2)(C) has been fully considered and is persuasive.  The previous rejection of claims 2-15 have been withdrawn. 
Applicant’s arguments, see 02/22/2021 Remarks, with respect to the rejection of claim (s) 7-13, 15 and 18-19 under 35 U.S.C. § 112 have been fully considered and are persuasive. The rejection of claim(s) 7-13, 15 and 18-19 under 35 U.S.C. § 112 have been withdrawn in view of the amendment(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Zhang et al. (US Patent No. 9,805,972; hereinafter Zhang).


    PNG
    media_image1.png
    848
    553
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 2 through Fig. 4 provided above, Zhang teaches a method, comprising: 
applying a first metallic layer (14 prior to lithography) comprising a first metallic material (col. 3, lines 50-52; e.g., cobalt, ruthenium, etc.) onto a substrate (col. 3, line 34) of a semiconductor component (col. 3, lines 26-36); 
removing portions of the first metallic layer to form a first metallic line 14 (col. 3, line 58 through col. 4, line 5); 
depositing a dielectric material 30 on the substrate (see Fig. 2); 
forming at least one trench 36 in the dielectric material (see Fig. 3); and 
depositing a second metallic material 40 (col. 5, lines 59-61; “the conductive material 40 can be copper, aluminum, tungsten, etc.,”) within the at least one trench to form a second metallic line 32a’/36 (see Fig. 4); 
wherein at least the first and second metallic lines and the dielectric material form an interconnect structure (via) of the semiconductor component (see Fig. 4 and col. 5, lines 55-61).
Regarding claim 14, refer to Fig. 2 through Fig. 4 provided above, Zhang teaches the first metallic material includes ruthenium  (col. 3, lines 50-52; e.g., cobalt, ruthenium, etc.).

Allowable Subject Matter
2.	Claims 2-13 and 15-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
a. Claim 2 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 2 is fully incorporated into the base claim 1.
Claim 2 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 2, disposing a first lithographic stack on the first metallic layer; the first lithographic stack including a first patterned photoresist, a hardmask liner below the first patterned photoresist and a first sacrificial material beneath the hardmask liner; and etching the hardmask liner and the first sacrificial material in accordance with the first patterned photoresist to form the first metallic line.
Claims 3-13 and 15 would be allowable, because they depend on allowable claim 2.
b. Claims 16-17 are allowed.
Claim 16 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 16, depositing one lithographic stack onto a dielectric layer of a semiconductor substrate, the one lithographic stack including a patterned photoresist, a hardmask liner below the patterned photoresist and a sacrificial material beneath the hardmask liner; etching the hardmask liner and the sacrificial material in accordance with the patterned photoresist to form a cavity at least in the hardmask liner and the sacrificial material, the cavity extending to the dielectric material; depositing an additional lithographic stack on the one lithographic stack, the additional lithographic stack including a patterned photoresist, a hardmask liner below the patterned photoresist and a sacrificial material beneath the hardmask liner wherein the sacrificial material of the additional lithographic stack at least partially fills the cavity; etching the additional lithographic stack in accordance with the patterned photoresist of the additional lithographic stack to define a pillar extending from the one lithographic stack in alignment with the cavity; removing portions of the sacrificial material of at least the additional lithographic stack within the cavity and around the pillar to define openings extending to the dielectric material; forming trenches in the dielectric material; and depositing a metallic material within the trenches to form a second metallic line in the dielectric material; wherein the metallic line includes an opening filled with a segment of dielectric material underlying the pillar.
Claim 17-19 would be allowable, because it depends on allowable claim 16.
c. Claim 20 is allowed.
Claim 20 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 20, forming a first metallic line on a substrate of a semiconductor component; removing a segment of the first metallic line to define an opening therein; depositing a dielectric material on the substrate, the dielectric material filling the opening within the first metallic line; patterning, with a lithographic process, an image of a cavity on the dielectric material; disposing at least one lithographic stack relative to the substrate; etching the at least one lithographic stack to form a lithographic pillar in alignment with the cavity; removing dielectric material on each side of the lithographic pillar in accordance with the image of the cavity to form two aligned trenches in the dielectric material; removing the lithographic pillar; and depositing a second metallic material within the two trenches to form a second metallic line having an opening filled with the dielectric material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895